Title: To James Madison from Louis-André Pichon, 29 May 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


29 May 1802, Philadelphia. Encloses two commissions for commissaries of commercial relations: one for Lequinio de Kerblay at Newport, Rhode Island, and the other for Sotin at Savannah, Georgia. These two agents arrived several days ago and await the president’s exequatur to enter upon their functions and leave for their posts.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 1 p.; in French. Enclosures not found. Joseph-Marie Lequinio de Kerblay and Pierre-Jean-Marie Sotin de la Condière received their exequaturs on 15 June 1802 (National Intelligencer, 21 June 1802).


